Frankenthaler, J.
The certificates contain no provision to the effect that the guarantee company (as distinguished from the title company) shall have the right to hold certificates for its own account or that such certificates are to share equally with certificates held by others. The “ presumption ” is that the holdings of the guarantee company are subordinate to those of other certificate holders. (Matter of Title Mortgage Guaranty Co., 275 N. Y. 347, at p. 355.) As there is nothing to rebut this presumption, the motion is granted. Settle order.